The Chief Justice
delivered the opinion of the court.
We are of opinion the circuit court erred in excluding from the jury the letters written by the defendant. These letters were not, perhaps, competent to prove the special agreement laid in some of the counts in the declaration, whereby, as it is alledged, the defendant agreed that the plaintiff might occupy and improve the defendant’s lot, and continue to enjoy the same until the rents and profits should pay for the improvement, because the letters do not purport to contain the terms of the agreement, and according to the statute against frauds and perjuries, parol evidence cannot be admitted in aid of the letters for the purpose of supplying the terms of the agreement. But the letters, without doubt, conduced to prove that the improvements were made at the instance of the defendant, and were therefore admissible evidence supps ft of *386tne general count laid in the declaration, for work and íüBo# done *n Building and improving the defendant’s lot.
Pope for appellant.
The judgment roust, therefore, be reversed with costs, and the cause remanded, that a new trial may be had, not inconsistent with the foregoing, opinion. 004